 THE RANDALL COMPANY, DIVISION OF TEXTRON, INC.289The Randall Company, Division of Textron,Inc.andInter-national Union,United Automobile,Aircraftand AgriculturalImplementWorkers of America,AFL-CIOand Local 647.Case No. 9-CA-2057. September 020, 1961DECISION AND ORDEROn November 18, 1960, Trial Examiner Morton D. Friedman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the Respondent,' the General Counsel, and the ChargingParty 2 filed exceptions to the Intermediate Report and supportingbriefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]MEMBERS RODGERS and LEEDOM took no part in the consideration ofthe above Decision and Order.1 The Respondent contends that the complaint was invalid because the Regional Directorwho had originally dismissed the Union's charges then rescinded his dismissal action, andissued a complaint based on such charges, while the Union'sappeal from the dismissalwas pending with the General Counsel.We find, however,that the General Counsel hadin effect exercised his reviewing authority by permitting the Regional Director to re-consider his dismissal and thereafter issue a complaint.We conclude that the RegionalDirector acted properly in issuing the complaint and that there was no abuse of discretionin the reconsideration of the Regional Director's dismissal of the charge.N.L.R.B. v.Fant Milling Company,360 U S. 301,footnote 3.2 The Charging Party has.requested oral argument.The request is denied as the record,including the exceptions and briefs, adequately presents the issues and the positions ofthe parties.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,with all parties represented,was heard before the duly desig-nated TrialExaminer in Cincinnati,Ohio,on June 14 and 15, 1960,on the complaintof the GeneralCounsel and answer by the Respondent.The issue litigated waswhether TheRandall Company,Division of Textron,Inc., hereincalled theRespond-ent, refused to bargain with the International Union,United Automobile, Aircraftand Agricultural Implement Workers of America,AFL-CIO and Local 647,1herein'At thehearing the General Counsel made a motion to amend the complaint to addthe InternationalUnion, UAW, to the complaint.The motionwas granted over the objec-tion of the Respondent's Counsel.The Respondent requested additional time to amend its133 NLRB No. 41.624067-62-vol.133-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled collectively the Union, in violation of Section 8(a) (5) and (1) of the Act.All parties were afforded full opportunity to examine and cross-examine witnesses,to introduce evidence, to present oral argument, and thereafter to file briefs.Briefswere received from counsel for all parties.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RANDALL COMPANY, DIVISION OF TEXTRON, INC.The Respondent, The Randall Company, Division of Textron, Inc., is engagedin the business of manufacturing and distributing automobile parts and relatedproducts at its plant in Cincinnati, Ohio.During the 12-month period immediatelypreceding the issuance of the complaint herein, a representative period, Respondentsold and shipped products of a value in excess of $50,000 directly to points outsideof the State of Ohio.Accordingly, I find that the Respondent is engaged in commerce within the mean-ing of the Act and that it will effectuate the policies of the Act to assert jurisdictionin this proceeding.It.THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO and Local 647, are labor organizations within themeaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary statement and issuesThe question presented in this case is whether the Respondent, after approximately12 years of contractual relationship between the Respondent's immediate predecessorand the Union, which had been certified by the Board as the employees' bargainingrepresentative,was warranted in breaking off the bargaining, relationship for thealleged reason that it doubted the Union's majority status.Otherwise put, did theRespondent in the face of this long history of collective bargaining, the certification,and other factors, have a good-faith doubt as to the Union's majority status?Another, and a preliminary issue to be disposed of here, is whether the RegionalDirector, representing theGeneral Counsel, acted without -authority when herevoked his original notice dismissing the original charge and amended charge filedherein, after thefiling ofan appeal with the General Counsel by the Union fromsuch dismissal, and then issuing the complaint which is the basis for this proceeding.Since it must be disposed of preliminary to a disposition of the case on the merits,this secondissuewill be discussed first.B. The affirmative defense that the Regional Director was without .authority to actOn February 16 and March 10, 1960, the charge and amended charge in theinstant proceeding were filed by the Union.On March 11, 1960, the Regional Di-rector forwarded notices to the Union and to the Respondent dismissing the chargesas being without merit and notifying the Union that if it desired to appeal the dis-missal the request for review of such dismissal, together with a supporting statement,should be received by the General Counsel in Washington by the close of businesson March 24, 1960. On March 23, 1960, the Union's request for review wasreceived by the General Counsel in Washington and on March 24, a copy of suchrequest was received by the Regional Director.On March 25, 1960, the GeneralCounsel sent a letter to counsel for the Union acknowledging receipt of the requestfor review ,and extending to April 8, 1960, the time to file a statement in support ofthe request for review.This letter further requested that the Regional Director befurnished with a copy of the statement in support of the appeal.On April 8, 1960,the statement in support of the Union's appeal was received in timely fashion by theGeneral Counsel in Washington, but a copy of the said statement was not receivedby the Regional Director until April 14, 1960.Thereafter, on April 20, 1960, theRegional Director notified the parties in writing that upon reconsideration he waswithdrawing his March 11 dismissal letter and that he would issue a complaintanswer to meet the effect of an added Charging Party, but prior to the close of the hear-ing, the Respondent stated on the record that its answer to the original complaint wassufficient as answer to the complaint as amended'at the hearing. There is no contentionbefore the Trial Examiner to the effect that the amendment to the complaint was pre-judicial to the Respondent. THE RANDALL COMPANY, DIVISION OF TEXTRON, INC.291within a short time.Thereafter, on May 3, 1960, the Board, at the request of theRegional Director,dismissedthe petition in a representation proceeding filed bythe Respondent 2giving asa reason for its action the issuance of the complaintin the instant proceeding.The Respondent, by way of an affirmative defense to this proceeding, contendsthat the failure of the Union to file with the Regional Director a copy of its state-ment insupport of its appeal within the time limited therein by the General Counselin accordance with the Board's Rules and Regulations 3 was fatal to the appeal andthat, therefore, when the Regional Director withdrew his dismissal letter and issueda complaint,therewas no valid appeal before the General Counsel and, accordingly,there was no charge before the Regional Director upon which a complaint couldbe based.In reply, the General Counsel contends that ".. . it is always in the discretion of acourt or administrative agency to relax or modify its procedural rules adopted for theorderly transaction of business before it when in a given case the end of justicerequires it." 4This statement is applicable here provided, of course, that the Respondent wasnot prejudiced in any way by the action of the General Counsel and the RegionalDirector in relaxing the rules.The Respondent does claim prejudice in the dismissalof its representation petition,5 filed upon its refusal to bargain further with theUnion.However, the mere technical failure to timely file a copy of the supporting.statement with the Regional Director did not. I find, cut off the Union's right toappeal with such finality that the rule regarding timeliness of service of a copy ofthe statement could not be relaxed by the General Counsel.This is so becausethe original statement was served upon the General Counsel in timely fashion andno decision on the merits was made by the General Counsel before the copy wasserved on the Regional Director and to which the latter had time to respond.Moreover, it should be noted that the purpose of serving a copy of the statementin support of the appeal upon the Regional Directoris sothat he may file oppositionto the application if he deems it necessary to the proper administration of the Act.In the instant case, he not only did not serve such opposition, but rather, finding meritin the Union's arguments in support of the appeal, withdrew his letter dismissingthe complaint, thereby relieving the General Counsel of the necessity of decidingthe appeal.In these circumstances, to hold that the charge lacked vitality and to find thatthere was no proper appeal before the General Counsel would be tantamount todenying to the General Counsel his inherent power to relax his own rules wherejustice and the proper administration of the Act require such relaxation.Accordingly, I find no merit in the Respondent's contention.6C. The events leading up to the refusal to bargain-background and bargaining historyIn June1948, the UAW International, as the result of a consent election, was certi-fied as the bargaining representative of all of the machine shop employees of TheRandall Company, the Respondent's predecessor.ThereafterRandall and theUnion entered into an agreement supplementing their then current agreement for thepurpose of including therein machine shop employees?The latest agreement byaCase No. 9-RM-230 (not published in NLRB volumes).a Section 102.19 of the Board's Rules and Regulations, Series 8, reads as follows :Review by the General Counsel of refusal to issue-If,after the charge has beenfiled,the Regional Director declines to issue a complaint, he shall so advise theparties in writing, accompanied by a simple statement of the procedural or othergrounds.The person making the charge may obtain a review of such action by filinga request therefor with the General Counsel in Washington, D.C., and filing a copyof the request with the Regional Director, within 10 days from the service of thenotice of such refusal by the Regional Director.The request shall contain a com-plete statement setting forth the facts and reasons upon which the request is based.N.L.R.B. v. Monsanto Chemical Company, et at.,205 F. 2d 763 (C.A. 8).eUpon issuance of the complaint in this proceeding the petition in the representationproceeding filed by the Respondent was dismissed.6Nor do I believe that this conclusion constitutes an improperextensionof the holdingof the Board inPant Milling Company,117 NLRB 1277, that a Regional Director maywithdraw his notice ofdismissalof a charge where a timely appeal has been filed.4Although the successive bargaining agreements have been single documents since 1949,covering all employees in the plant, Randall and the Union maintained in their agreementsthree separate units, namely the production unit, the hand metal polishing unit, and themachine shop unit. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDits terms ended on August 24, 1959, but the agreement was continued and renewedverbally from month to month pending negotiation of a new agreement.The oldagreement finally expired on December 18, 1959, pursuant to notice given by theRespondent on November 16, 1959.In June 1959, Textron, Inc., acquiredall the assetsof The Randall Company andthe name of the Respondent was then changed to The Randall Company, Division ofTextron, Inc.Although most of the managementpersonnelof the former RandallCompany continued on after the change in ownership in the same capacity in whichthey had performed for The Randall Company, the personnel director was changedon December 1, 1951, when Patrick Crotty assumed this position from one, Zimmer-man, the former labor relations director.Thereafter, Crotty met with the Union'srepresentatives on December 22 to discuss and explore with the Union the possiblerenewal of the Bargaining agreement which expired on December 18, 1959. Priorto that, late in November 1959, Crotty had attendedas anobserver a meeting be-tweenthe Union and the Respondent which was attended by Zimmerman, Crotty'spredecessor, and by union representatives. It is agreed by the parties that at thatmeetingthere was discussed the possibility of closing down production at the Re-spondent'splantat 5000 Spring Grove Avenue, Cincinnati, Ohio, the plant hereinvolved, and, furthermore, the parties discussed a decertification petition filed byproduction employee King covering all of the employees employed at the said plant.At this time, therefore, Crottywas madeaware that there was some dissension in theranks of the Respondent's employees with regard to the Union.Althoughthere is somedisagreement as to what occurred at the December 22meetingbetween Crotty and Gaines, the union representative, the testimony ofboth of these individuals established that very little was accomplished toward thenegotiationsfor a new agreement. Crotty explained that the Respondent had decidedto close downall itsproduction and, in fact, such production had closed down completely by December 18, 1959. By this time also, the Respondent had rented back inone of the buildings it had sold, sufficient space to conduct its machine shop, whichup to that point had beena maintenanceadjunct of the Respondent's productionunit.Now, however, the Respondent had decided to conduct the machine shop pos-siblyas a unit inwhich experimental models and parts would be machined, andwhere individuals would be trained for the purpose of filling Respondent's machinistrequirements at its otherplants.Because of this, and because both parties realizedthat it was moreor less anintroductory meeting at which Crotty was seeking to gethis bearingsin hisnew positionas personneldirector of the Respondent, both partiesagreed that the meeting was merely exploratory in nature.Although there was somediscussion with regard to vacation pay and termination pay due those individualswho had been laid off by reason of the Respondent's decision to shut down produc-tion,not even on this was there reached a tentative basis foragreement.As a result,when they parted, both parties agreed that at the next meeting Crotty would have adefinite idea of what the Company would want by way of a renewal of the agreementwith regard to theremainingmachine shop employees.Nothingwas mentionedby Crotty at the December 22 meeting with regard toany doubts entertained by the Respondent as to the Union's majority status.Also,sometimebetween the December 22 meeting and the final meeting on January 4,1960, Crotty and Gaines spoke to each other on the telephone to arrange for theJanuary 4meeting.Again, nothing was said by Crotty with regard to any possibledoubts of the Respondent as to the Union's majority status in the machine shop unit.Pursuant to this telephone conversation, the parties met again on January 4, 1960.The early part of the meeting was concerned with the production employees who hadbeen laidoff, discussionfor themostpart centered upon the vacation pay that wasdue these individuals.At the end of the discussion with regard to the laid-off em-ployees, Crotty requested that the committee representing the production employeesleave the room inasmuch as the latter part of the meeting would not pertain tothem.Gaines said that he did not see that there was any difference if they remained.Ultimately, before the parties arrived at the point ofdiscussinga new agreementwith regard to the machine shop employees, Crotty asserted that the Respondenthad doubts as to the Union's majoritystatus amongthese employees and refusedto bargain further with the Union. Crotty then asked of Gaines that the Union filea representationpetition to hold a new election to determine whether or not theUnion didrepresenta majorityof the machineshop employees.This Gaines refusedto do statingthat he knewof no reasonto doubt the Union's majority status andasked Crotty the basis for the latter's doubts, this being the first time that the Unionhad any notice whatsoeverof any doubts on the Respondent's part as to the Union'smajoritystatus.Crotty told Gaines that this doubt hadarisen toa certain extentbecause of the many changes made in production and in the machine shop.Noother reasons were given by Crotty and themeetingbroke up. THE RANDALL COMPANY, DIVISION OF TEXTRON, INC.293Thereafter, and on the same day, the Respondent filed a representation petition.This petition, was processed by the Regional Director and a notice of hearing wasissued thereafterAfter a hearing held in due course the Board, on April 7, 1960,issued a Decision and Direction of Election in a unit including all machine shopemployees at the Respondent's 5000 Spring Grove Avenue plant and in which theBoard refused to pass on the Company's good faith, holding that the Union's requestfor a new contract raised a question concerning representation.On May 3, 1960,the Board issued an order dismissing the petition in that proceeding by reason of theRegional Director's issuance of his complaint in the instant proceeding.D. The evidence with regard to the good-faith issueAs heretofore set forth, the Respondent did not, prior to the meeting of January4, 1960, inform the Union in any way that it entertained any doubts as to the Union'smajority status.There is no question that prior thereto the Respondent was awarethat production employee King had filed a decertification petition sometime in thefall of 1955.8The petition therein included in its unit request all production andmaintenance employees, including the machine shop employees at the 5000 SpringGrove Avenue plant. The total number of employees in the plant at that time was76.Although, there is nothing in the record to show that the Respondent had knowl-edge as to how many of the employees in the machine shop had signed the petitionor were counted as employees supporting the petition when the petitioner's showing ofinterestwas computed, by the same token, there is nothing in the record to showthat the Respondent had any intimation that the machine shop employees had notsupported King's petition.On December 8, 1959, a notice of hearing was issued in this decertification pro-ceeding.However, on December 16, 1959, King asked the Regional Director foran order permitting withdrawal of a petition.This was followed on December 17with such an order and the petition was withdrawn.The record does not explainwhy the petition was withdrawn.In addition to the foregoing, Crotty testified without contradiction that immedi-ately after he took over the position as personnel director, he spoke to Zimmerman,his predecessor in that position, with regard to union matters at the plant generally.Among the matters which, according to Crotty, Zimmerman spoke to him aboutwas a petition circulated by machine shop employee Lee Padgett in the fall of1959.9Zimmerman told Crotty that over 50 percent of the machine shop employeessigned this petition which asked for the removal of the Union as the representativeof the machine shop employees.10Crotty further testified that Zimmerman alsoinformed him that no grievances from the machine shop had ever been processedby the Union, although there were frequent and other grievances processed throughtheUnion originating among the employees in the production unit.Zimmermanalso told Crotty that, in his opinion, the employees of the machine shop did notwant to be represented by the Union and had always regarded themselves in a classapart from the production employees.Crotty also testified without contradiction that Ruhrwein, foreman of the ma-chine shop, told him that he was sure that the men would not choose the Unionagain if given an opportunity to make another choice.He also stated that the menin the machine shop had told him that they would be better off if they did not havethe Union and that if they did not have the Union maybe so many of the men wouldnot be laid off.Crotty further testified, again without contradiction, that McKenna, the engineer-ing department administrator whose administration included the machine shop, con-firmed what Zimmerman and Ruhrwein had told him with regard to the King and8 This case was known as The Randall Company, Case No 9-RD-238 (not published inNLRB volumes).9 Currently Padgett is a supervisor at another plant of the Respondent.10At the hearing the Charging Party and the General Counsel objected, on grounds thatitwas hearsay, to the entire line of testimony which included what Crotty stated wastold to him by other management representatives of the RespondentHowever, theseobjections were overruled on the basis that the evidence and testimony was received notfor the purpose of establishing the truth as to what these statements said occurred-forexample whether Padgett did in fact circulate a petition and whether he did obtain50 percent of the signatures of the employees of the machine shop-but rather to showthe state of mind of Crotty and what motivated the Respondent to refuse to continuerecognition of the Union.SeeOhio Associated TelephoneCompany v. N.L R B.,192 F.2d 664,(C.A. 6). 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDPadgett petitions and the apparent displeasure of the men with the Union.McKennafurther told Crotty that the employees of the machine shop over the years had shownan increasing dissatisfaction with the way that their interests were being representedby the Union; that the men could not see where the Union was providing them withany benefits and that their representation at union meetings was not recognized; thatthe machine shop employees were highly skilled and that their rates were increasedonly when the production employees' rates were increased and they were not in-creased in greater proportions and that therefore they were not getting sufficientrepresentation.In addition to the foregoing, Crotty testified that although the decision to continuethe machine shop after December 18 meant that some of the employees in the ma-chine shop would be retained, at the time of the events herein there were no definiteplans as to just how the machine shop would operate; as to what classifications wouldbe retained and furthermore as to how many of the employees would be continued;that this together with the fact that employment in the machine shop dropped from70 to 32, threw the entire situation in the machine shop into confusion not onlywith regard to the future of the machine shop unit but also with regard to thequestion of the majority representation among the employees comprising that unit.Crotty's testimony was supported by the testimony of Eubanks, the Respondent'svice president, who testified that not only did Crotty pass these matters along tohim, but that he had conversations with Ruhrwein and the others in which thesame matters were related to him as were to Crotty.Eubanks testified that it wason this information, plus the other facts herein set forth, that he, with Crotty's as-sistance, decided on December 30 to cease relationships with the Union until suchtime as the latter's majority status was established.In addition to the foregoing, it should be here noted as above set forth, that theRespondent immediately upon informing the Union at the January 4, 1960, meetingthat it doubted the majority status of the Union, filed a representation petition.Moreover, there is a complete absence of a showing of independent violations ofthe Act or other anti-union animus; nor were any alleged.The General Counsel and the Union contend, however, that the testimony ofCrotty and Eubanks contained inconsistencies, was self-serving and represented after-thoughts contrived as a defense and, therefore, that such testimony cannot be credited.In support of this contention they cite the fact not once during the bargaining ses-sion of December 22, 1959, did Crotty hint to Games that the Respondent had anydoubts as to the Union's majority status.Nor did Crotty mention this matter in histelephone conversation with Garnes near the end of December 1959.Moreover,they contend, that even when the Respondent through Crotty did express its allegeddoubts at the January 4 meeting, no real explanation was given for the doubts evenwhen the same was requested by Garnes.Although there were inconsistencies in the testimony of Eubanks and Crotty,they were confined for the most part to such things as dates and times of incidentsand meetings.However, it is significant that their testimony as to what was told themby other management people, if out of the whole cloth as contended by the GeneralCounsel and the Union, could have been refuted in part, at least, by employeeswhom the General Counsel could have produced. Yet he did not.Moreover, such evidence as the decertification proceeding arising out of the Kingpetition,which is a matter of record, is completely consistent with the main thrustof the testimony of Eubanks and Crotty.Nor do I find from their demeanor onthe stand any reason to discredit these two witnesses.Accordingly, I credit theirtestimony."Finally, the General Counsel presented, as additional evidence of the Respondent'slack of good faith, 27 checkoff cards of machine shop employees, none of whichhad been revoked.The record shows that as of the date of the refusal to bargainthere were only 32 employees in the unit, and, according to the General Counsel,the Respondent could not have had a good-faith doubt as to the Union's majoritystatus in the face of those 27 unrevoked checkoff authorizations which, accordingto the General Counsel, demonstrated the Union's majority status. It should benoted, however, that all the contracts between the Union and the Respondent'spredecessor, pursuant to which the checkoff cards were given, contained union-security clauses.n In so crediting Crotty I do not overlook the testimony of Garnes which is incon-sistent with that of Crotty as to what occurred at the bargaining sessions of December 22and January 4.However, I do not rely on any of this contested matter in making myfindings. THE RANDALL COMPANY, DIVISION OF TEXTRON, INC.295Concluding FindingsThe Board has consistentently held, with court approval, that although a certifiedunion's majority status is unrebuttable during the certification year, absent unusualcircumstances, after the certification year ends the presumption of majority, thoughcontinuing, is rebuttable even absent unusual circumstances. 12An employer mayrebut this presumption by calling upon the Board to conduct another election and byrefraining, pending such election, from any action which might tend to interferewith a free choice by employees.He is not, however, necessarily required to filesuch a representation petition, although his failure to do so may be one factor to beconsidered by the Board in determining whether the employer is acting in goodfaith.13He may, if motivated by a good-faith doubt of the union's majority statuscease recognizing the union without breach of his statutory obligations.Whether heismotivated by such good-faith doubt is a question of fact to be determined by thecircumstances of each case.14With the foregoing statement of the general law applicable to the issues herepresented I will examine the evidence heretofore set forth to determine whetherthe Respondent, in refusing to deal further with the Union, was motivated by agood-faith doubt as to the Union's continuing majority status.Whether the Uniondid, in fact, have a majority need not be determined.15Upon the credited testimony of Crotty and Eubanks, the following factors tend-ing to show good faith are established: (1) the numerous statements of Zimmerman,Ruhrwein, and McKenna to the effect generally that the machine shop employeeswere dissatisfied with the Union; (2) the statement to Crotty that in the fall of 1959Padgett circulated a petition among the machine shop employees, which over halfof the employees signed, requesting the end of representation by the Union; and(3) the fact that production employee King filed a decertification petition supportedby a sufficient showing of interest in a unit of all the Respondent's employeesincluding the machine shop employees.The foregoing when considered in the light of the undisputed fact that the Re-spondent immediately upon its refusal to further deal with the Union filed a repre-sentation petition to resolve its doubts as to the Union's majority status, coupled withthe complete absence of any evidence or intimation that the Respondent engagedin an independent violation or antiunion activity of any kind would establish, withoutmore, that Respondent did have a good-faith doubt as to the Union's majority status.What then is the effect of the matters which the General Counsel and the Unioncontend establish lack of good faith?Although at the time it refused to bargain, the Respondent had in its possessionthe unrevoked checkoff cards of at least 27 out of the 32 employees still employedin the machine shop unit, I do not believe that this is sufficient to establish that theRespondent, in the light of the other factors presented herein, could not have enter-tained a good-faith doubt as to the Union's majority. In so concluding, I note fromthe record that the Respondent relies upon the fact that the checkoff cards, althoughdating back as far as 1948 or 1949, were, nevertheless, the outgrowth of a contractwhich contained a union-security clause.Although the checkoff was voluntary,membership in the Union, by reason of the union-security clause, was not. In thesecircumstances, the checkoff cards do not constitute as reliable a determination ofmembership in the Union as would checkoff cards given pursuant to a contract whichdid not contain a union-security provision.16Moreover, although the checkoffs were unrevoked, when, upon the expiration ofthe contract, the Respondent discontinued deducting dues from the salaries of themachine shop employees, there was no protest from any of the machine shop em-ployees or from the Union:That the Respondent did not reveal its brewing doubts as to the Union's majoritystatus either when it met with the Union on December 22 or when Crotty spoke toGarnes on the telephone late in December, is sufficiently explained by the factthat Crotty was new in his position and, the meeting of December 22 was not a true"Celanese Corporation of America,95 NLRB 664, 672, cited with approval by theSupreme Court inRay Brooks v N.L.R B.,348 U.S. 96, 104'-Celanese Corporation, supra,at 674.14 Celanese Corporation, supra,at 673;Stoner Rubber Company, Inc,123 NLRB 144018Celanese Corporation, supra,at 671.The majority question may be answered by theBoard's reinstating the Respondent's representation caseto SeeThe Juvenile Manufacturing Company, Inc.,117 NLRB 1513, 1531, where theBoard affirmed a Trial Examiner's holding that where union membership is mandatory,dues checkoff authorizations are not probative evidence of majority status at the time ofan alleged refusal to bargain. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining session as to the machine shop unit,but merely an exploratory meeting.Moreover, Crotty was gathering the material to present to Eubanks who, by reasonof his position, was the officer who ultimately had to make the decision of whetherto continue to deal with the Union.Eubanks' hesitation in making this decision isunderstandable in the light of the grave consequences that could, and in this case did,result from such decision.However, he did make the decision before any bargain-ing of any consequence occurred with regard to the machine shop employees.The failure of Crotty to fully set forth to Garnes why the Respondent had doubtsas to the Union's majority status is explained by the impression of Crotty that hedid not have to explain the basis for his doubt if the Respondent refrained fromantiunion activity and filed a representation proceeding.14 In all of the circum-stances here presented this explanation is entirely plausible.The failure to explaindoes not, in and of itself, establish lack of good faith.Upon all of the foregoing, therefore, I find that the Respondent did have a good-faith doubt as to the Union's majority status when it refused to further bargain withthe Union. I cannot, upon the evidence presented, find that the Respondent's refusalto bargain, its insistence upon an election, and its filing of a representation petition wasmerely a "gimmick," as contended by the Union, which was motivated by a rejectionof the principles of collective bargaining or by the desire to seek time in which todestroy the Union's majority status.Accordingly, I shall recommend dismissal ofthe complaint.18CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent did not engage in an unfair labor practice in violation of SectionS (a) (5) and (1) of the Act, as alleged in the complaint.[Recommendations omitted from publication.]171 do not pass upon Respondent's contention that its filing of the petition and itsrefraining from antiunion activity satisfied the requirements of the Act and that it didnot have to show more to establish its defense.Since the entire record established goodfaith I do not need to consider the narrower basis of defense.111 do not findN.L.R.B. v. Auto Ventshade, Inc.,276 F. 2d 303 (C.A. 5), dispositive.Aside from the fact that the Respondent here does not deny its initial obligation tobargain as a successor,in that case the decertification petition relied on by the employeras proof of its alleged good-faith doubt was filed longafterthe refusal to bargain.American Flint Glass Workers' Union of NorthAmerica, AFL-CIOandGlass Container Manufacturers Institute.Case No.8-CB-406.September 02, 1961DECISION AND ORDEROn July 8, 1960, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair labor practices andrecommending that the complaint be dismissed, as set forth in theIntermediate Report attached hereto.Thereafter, the General Coun-sel and the Charging Party filed exceptions to the Intermediate Re-port and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-133 NLRB No. 47.